            Case 1:19-cv-01277-APM Document 62 Filed 04/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
EXXON MOBIL CORPORATION,                      )
                                              )
                       Plaintiff,             )
                                              )
V.                                            )       Civil Action No.: 19-1277 (APM)
                                              )
CORPORACION CIMEX, S.A., et al.,              )
                                              )
                       Defendants.            )



                                    STIPULATION AND ORDER

       Plaintiff Exxon Mobil Corporation ("Plaintiff') and Defendants Corporaci6n CIMEX, S.A.

(Cuba), Corporaci6n CIMEX, S.A. (Panama), and Union Cuba-Petr6leo (collectively,

"Defendants"), by and through their undersigned counsel, agree and stipulate as follows:

       1.       In reviewing the filed transcript of the oral argument held by Zoom on March 10,

2021 (ECF 56), both Plaintiff and Defendants have identified a limited number of instances where

counsel misspoke or were not audible and distinct enough for completely accurate transcription.

They have jointly marked the attached copy of the transcript with the corrections they wish to

make. Those corrections are located on pages: 9-10, 14-15, 19, 21, 26-27, 31, 35, 37-40, 43, 45,

49-50, 53-54, 56-65, 67-69, 71-73, 75-79, 81, 83-84 and 86-87, Neither Plaintiff nor Defendants

have objections to the other's corrections. The court reporter shall docket an amended hearing transcript.

       2.       The Parties respectfully submit the attached for the Court's consideration in its
         Case 1:19-cv-01277-APM Document 62 Filed 04/06/21 Page 2 of 2




deliberations on the Defendants' motions that were heard on March 10, 2021.

Dated: April 5, 2021


 By:    Isl Michael Krinsky                       By:    Isl Steven K. Davidson

 Michael Krinsky (USDC, DC #NY0302)               Steven K. Davidson (DC Bar #407137)
 Lindsey Frank (USDC, DC #NY0301)                 Michael J. Baratz (DC Bar #480607)
 RABINOWTIZ, BOUDIN, STANDARD,                    Jared R. Butcher (DC Bar #986287)
 KRINSKY & LIEBERMAN, P.C.                        STEPTOE & JOHNSON LLP
 14 Wall Street, Suite 3002                       1330 Connecticut Ave NW
 New York, NY 10005                               Washington, DC 20036
 mkrinsky@rbskl.com                               sdavidson@steptoe.com
 Telephone: 212-254-2831                          Telephone: 202-429-3000
 Facsimile: 212-674-4614                          Facsimile: 202-429-3902

 Counsel for Defendants                           Counsel for Plaintiff


                                                    SO ORDERED
                                                                          2021.04.06
                                                                          18:24:31 -04'00'
                                                    HON. JUDGE AMIT P. MEHTA
                                                    UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF COLUMBIA




                                              2
